DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Starkey (US 2012/0294968).
Regarding Claim 1, Starkey anticipates an alignment lock assembly for facilitating alignment of one component of a reciprocating machine relative to another component of the reciprocating machine during relative reciprocation thereof (Figs. 1, 2 paragraph [0009] alignment interlock for reciprocating tooling comprising a female lock having a central engagement area and a male lock having a profile shaped to matingly engage with the central engagement area) the lock assembly comprising: (a) a male lock half carried by one component, the male lock half comprised of an engagement surface (Figs. 4, 5 paragraph [0009] The male lock preferably includes an engagement ramp formed at a leading edge of the profile and includes a polished, radiused lead-in); and (b) a female lock half carried by the another component (paragraph [0009] female lock having a central engagement area), the female lock half comprised of an engagement surface opposed to the engagement surface of the male lock half during reciprocation of the one component relative to the another component (Figs. 1-4 paragraph [0034] the straight surfaces between the engaging male lock – 60 and female lock – 30 are 
Regarding Claim 2, Starkey discloses all the limitations of Claim 1 and further discloses wherein the at least one of the engagement surfaces is comprised of a three-dimensionally contoured lubricant film retaining region configured to retain a film of lubricant thereon (Fig. 1 paragraph [0040] Alternatively, a film or material may be adhered to the surfaces of the alignment interlock, such as the engagement surface – 80), the three-dimensionally contoured lubricant film retaining region comprised of at least a plurality of pairs of lubricant-retaining recesses formed in the at least one of the engagement surfaces (Figs. 1-4 paragraph [0030] a grease retention detail, such as a particle well – 90, is preferably provided for lubrication retention and for capturing wear particulate as the subsequent straight surfaces slide further together as the mold closes). 
Regarding Claim 28, Starkey discloses all the limitations of Claim 1 and further discloses wherein the male lock half and female lock half form one of a mold lock and bar lock (paragraph [0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkey (US 2012/0294968).
Regarding Claim 9, Starkey discloses all the limitations of Claim 2 and further discloses the approximate surface area of the at least one of the engagement surfaces is comprised of the lubricant-retaining recesses. (Figs. 1-4 paragraph [0035] the particle rings – 90 may be arranged in a staggered array. Further, the staggered array is preferably, though not necessarily, formed on each engagement surface – 80 of the male lock – 60. In addition, the staggered array is preferably, though not necessarily, formed along a leading edge of each engagement surface – 80 of the profile, as shown in FIG. 1). However, Starkey does not disclose that at least 40% of the surface area of the at least one of the engagement surface is comprised of the lubricant retaining recesses. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the at least 40% of the surface area on a least one engagement surface comprising the lubricant retaining recesses since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. .One would have been motivated to consider this percentage of surface area comprising the lubricant retaining recesses for the purpose of capturing material and debris across the width of at least one engagement surface to remove it and to avoid “picking up” or galling the alignment surface (Starkey, paragraph [0034]).
Regarding Claims 25 and 26, Starkey discloses all the limitations of Claim 2 and further discloses wherein the at least one of the engagement surfaces has a debris repository well that is disposed adjacent the lubricant film retaining region (Figs. 1-5 paragraph [0034] particle wells – 90 have two purposes: as a recess for depositing debris and to retain lubrication to migrate to remainder of lock surface - … these may include surface features such as dimples or channels that take from the away the surface area, as well as potentially including large amounts of grease that could buildup, an objectionable condition when molding for the medical or packaging markets). Moreover, Starkey also discloses that the   lubricant-retaining recesses and the location of a pair of debris repository wells are on opposite sides of the lubricant film retaining region (Figs. 1-5 paragraph [0035] as described, particle rings – 90 are preferably arranged on and/or across a width of the male locks – 60 to capture material and debris to remove it to avoid picking up or galling the alignment surface. Alternatively, or in addition, particle rings – 90 may be arranged along the central engagement area – 40 of the female lock – 30). 
However, Starkey is silent as to the relative depths of a designated debris repository well which have separate depths greater than the lubricant-retaining recesses. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the designated debris repository wells to be deeper than designated lubricant-retaining recesses, since it have been held that constructing formerly integral structures (particle rings) in various elements involves only routine skill in art.  One would have been motivated to make the elements separable for the purpose of separating out the two purposes of the particle wells – see statement defining the two purposes from Starkey paragraph [0034] above. 
Claims 3-8, 10-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starkey (US 2012/0294968) in view of Thielman (US 2003/0102591).
Regarding Claim 3, Starkey discloses all the limitations of Claim 2, and further discloses wherein each lubricant-retaining recess is configured to shed debris therefrom during contact between adjacent and opposed engagement surfaces of the male and female lock half during relative movement therebetween during reciprocation of the one component relative to the another component (Figs. 1-4 paragraph [0030] various preferred embodiments shown of an alignment interlock – 10 that comprises an improved profile form for where opposing halves of mating interlocks first make contact and then engage to lift misaligned mold halves into alignment. A grease retention detail, such as a particle well – 90, is preferably provided for lubrication retention and for capturing wear particulate). However Starkey does not disclose that each lubricant-retaining recess has a depth no greater than 25 microns. 
In an analogous art, Thielman teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of no greater than 25 microns. Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).
Regarding Claim 4, Starkey discloses all the limitations of Claim 2, however, Starkey does not disclose that each lubricant-retaining recess has a depth no greater than 25 microns.
 In an analogous art, Thielman teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of no greater than 25 microns. Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).
Regarding Claim 5, Starkey and Thielman disclose all the limitations of Claim 4 and Thielman further discloses wherein each lubricant-retaining recess has a sidewall and a bottom wall that is generally flat (paragraph [0007] precise embossing depths, flat surfaces with precise angular orientation; see also claim 48 each recess having a flat bottom surface with a major dimension of about 0.04 inches (1000 microns) or less, an upwardly tapered wall at an angle of between 10°-90° normal to the bottom).
Regarding Claim 6, Starkey and Thielman disclose all the limitations of Claim 3 and Starkey further discloses, wherein each one of the lubricant- retaining recesses is comprised of a round, oval or oblong debris-shedding lubricant- retaining pocket (paragraph [0009] the particle wells are preferably annular rings and help prevent balling and similar accumulation of particulate matter between the engaging surfaces of the male and female interlocks).
Regarding Claim 7, Starkey and Thielman disclose all the limitations of Claim 6 and Thielman further discloses, wherein each debris-shedding lubricant- retaining pocket has a sidewall bounding a generally flat bottom wall (paragraph [0007] precise embossing depths, flat surfaces with precise angular orientation; see also claim 48 each recess having a flat bottom surface with a major dimension of about 0.04 inches (1000 microns) or less, an upwardly tapered wall at an angle of between 10°-90° normal to the bottom).
Regarding Claim 8, Starkey and Thielman disclose all the limitations of Claim 7 and Thielman further discloses, wherein each debris-shedding lubricant- retaining pocket is laser etched or laser cut (paragraph [0121] one form of laser machined replication tooling is disclosed in Morris (US 5,792,411) – incorporated by reference (Figs. 1, 4 5:33-35;  6:45-47 laser light may be used to machine cavities – 48 in substrate – 34, or may machine all the way through substrate – 34;…the geometric structures recessed into substrate – 34, and those which protrude from each replicated article – 52, may include a wide variety of shapes, designs and patterns).
Regarding Claim 10, Starkey discloses all the limitations of Claim 2, and further discloses wherein each lubricant-retaining recess is comprised of a recessed debris-shedding lubricant-retaining pocket formed in the at least one of the engagement surfaces (Figs. 1-4 paragraph [0030] various preferred embodiments shown of an alignment interlock – 10 that comprises an improved profile form for where opposing halves of mating interlocks first make contact and then engage to lift misaligned mold halves into alignment) but Starkey does not disclose that the recessed debris-shedding lubricant-retaining pockets have a depth no greater than about 25 microns.
In an analogous art, Thielman teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of no greater than 25 microns. Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974
Regarding Claim 11, Starkey and Thielman disclose all the limitations of Claim 10 and Thielman further discloses, wherein each debris-shedding lubricant- retaining pocket has a sidewall bounding a generally flat bottom wall. (paragraph [0007] precise embossing depths, flat surfaces with precise angular orientation; see also claim 48 each recess having a flat bottom surface with a major dimension of about 0.04 inches (1000 microns) or less, an upwardly tapered wall at an angle of between 10°-90° normal to the bottom).
Regarding Claim 12, Starkey and Thielman disclose all the limitations of Claim 10 and Starkey further discloses the approximate surface area of the at least one of the engagement surfaces is comprised of the lubricant-retaining recesses. (Figs. 1-4 paragraph [0035] the particle rings – 90 may be arranged in a staggered array. Further, the staggered array is preferably, though not necessarily, formed on each engagement surface – 80 of the male lock – 60. In addition, the staggered array is preferably, though not necessarily, formed along a leading edge of each engagement surface – 80 of the profile, as shown in FIG. 1). However, neither Starkey nor Thielman disclose that at least 40% of the surface area of the at least one of the engagement surface is comprised of the lubricant retaining recesses. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the at least 40% of the surface area on a least one engagement surface comprising the lubricant retaining recesses since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. .One would have been motivated to consider this percentage of surface area comprising the lubricant retaining recesses for the purpose of capturing material and debris across the width of at least one engagement surface to remove it and to avoid “picking up” or galling the alignment surface (Starkey, paragraph [0034]).
Regarding Claim 13, Starkey discloses all the limitations of Claim 1 and while Starkey discloses a staggered array of the lubricant-retaining recesses (paragraph [0035]), Starkey does not disclose that the lubricant retaining recesses are uniformly spaced apart.
In the same field of endeavor, Thielman discloses  wherein the engagement surface of at least one of the male and female lock halves is comprised of at least a plurality of pairs of rows and at least a plurality of pairs of columns of uniformly spaced apart lubricant- retaining recesses, wherein the at least a plurality of pairs of rows of the lubricant- retaining recesses are uniformly spaced apart, and wherein the at least a plurality of pairs of columns of the lubricant-retaining recesses are uniformly spaced apart. (Fig. 9 paragraphs [0041] [0060] uniform detail). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Starkey to incorporate the disclosure of Thielman whereby the alignment lock assembly for facilitating alignment of a reciprocating machine with one component moving relative another with a male and female lock halves, as disclosed by Starkey would also consider that the engagement surfaces of these male and female lock halves would uniformly-spaced apparent lubricant retaining recesses. One with ordinary skill in the art would consider this because a pattern of precise geometric microstructures are formed for the purpose of fluidic self-assembly of nanoblocks (Fig. 9 paragraph [0060]).
Regarding Claim 14, Starkey and Thielman disclose all the limitations of Claim 13 and Starkey further discloses the approximate surface area of the at least one of the engagement surfaces is comprised of the lubricant-retaining recesses. (Figs. 1-4 paragraph [0035] the particle rings – 90 may be arranged in a staggered array. Further, the staggered array is preferably, though not necessarily, formed on each engagement surface – 80 of the male lock – 60. In addition, the staggered array is preferably, though not necessarily, formed along a leading edge of each engagement surface – 80 of the profile, as shown in FIG. 1). However, neither Starkey nor Thielman disclose that at least 40% of the surface area of the at least one of the engagement surface is comprised of the lubricant retaining recesses. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider the at least 40% of the surface area on a least one engagement surface comprising the lubricant retaining recesses since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. .One would have been motivated to consider this percentage of surface area comprising the lubricant retaining recesses for the purpose of capturing material and debris across the width of at least one engagement surface to remove it and to avoid “picking up” or galling the alignment surface (Starkey, paragraph [0034]).
Regarding Claim 15, Starkey and Thielman disclose all the limitations of Claim 14 and Thielman further discloses, wherein each lubricant-retaining recess has a sidewall and a bottom wall that is substantially flat (paragraph [0007] precise embossing depths, flat surfaces with precise angular orientation; see also claim 48 each recess having a flat bottom surface with a major dimension of about 0.04 inches (1000 microns) or less, an upwardly tapered wall at an angle of between 10°-90° normal to the bottom).
Regarding Claim 16,  Starkey and Thielman disclose all the limitations Claim 14 and Thielman further teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of no greater than 25 microns. Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).
Regarding Claim 17, Starkey and Thielman disclose all the limitations Claim 13 and Starkey further teaches wherein the lubricant-retaining recesses of each one of the rows is staggered relative to the lubricant-retaining recesses of each adjacent one of the rows, and the lubricant-retaining recesses of each one of the columns is staggered relative to the lubricant-retaining recesses of each adjacent one of the columns (Figs. 1-4 paragraph [0035] the particle rings – 90 may be arranged in a staggered array. Further, the staggered array is preferably, though not necessarily, formed on each engagement surface – 80 of the male lock – 60. In addition, the staggered array is preferably, though not necessarily, formed along a leading edge of each engagement surface – 80 of the profile, as shown in FIG. 1).
Regarding Claim 18, Starkey and Thielman disclose all the limitations Claim 17 and Starkey further teaches wherein each one of the lubricant- retaining recesses of each one of the rows overlaps in a transverse direction relative to the one of the rows (Figs. 4, 5 paragraph [0034] the particle wells – 90 may be a “figure eight configuration or other desirably smooth configuration to promote expulsion of accumulated particles from the engagement surface – 80. See also paragraph [0055]). However, Starkey is silent as to at least 25% of an adjacent one of the lubricant-retaining recesses of each adjacent one of the rows. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made for each of the rows to overlap in the transverse direction relative to the one of the rows at least 25% of an adjacent of the lubricant-retaining recesses of each adjacent one of the rows since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to use this kind of configuration of rows of recesses so that reduction of bearing surface is minimal yet the wells are throughout the alignment surface, as shown in FIG. 4 (paragraph [0034]).
Regarding Claim 19,  Starkey and Thielman disclose all the limitations Claim 18 and Thielman further teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of no greater than 25 microns. Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).
Regarding Claim 20, Starkey and Thielman disclose all the limitations of Claim 18 and Thielman further discloses, wherein each lubricant-retaining recess has a sidewall and a bottom wall that is substantially flat (paragraph [0007] precise embossing depths, flat surfaces with precise angular orientation; see also claim 48 each recess having a flat bottom surface with a major dimension of about 0.04 inches (1000 microns) or less, an upwardly tapered wall at an angle of between 10°-90° normal to the bottom).
Regarding Claim 21, Starkey and Thielman disclose all the limitations of Claim 18 and Starkey further discloses, wherein each one of the lubricant- retaining recesses is a round, oval or oblong debris-shedding lubricant-retaining pocket recessed into the engagement surface of at least one of the male and female lock halves (paragraph [0009] the particle wells are preferably annular rings and help prevent balling and similar accumulation of particulate matter between the engaging surfaces of the male and female interlocks) but Starkey does not disclose that the recessed debris-shedding lubricant-retaining pockets have a depth no greater than about 25 microns. Additionally, Thielman further teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of no greater than 25 microns. Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).
Regarding Claim 22, Starkey and Thielman disclose all the limitations of Claim 21 and Starkey further discloses, wherein the debris-shedding lubricant- retaining pockets define a wear indicator (Fig. 14 paragraph [0041] As a result, an alignment interlock – 10 that at the entry point encounters wear, subsequently circulates lubrication as a result, as shown in FIG 14).
. Regarding Claim 23, Starkey and Thielman disclose all the limitations of Claim 18 and Thielman further discloses wherein each debris-shedding lubricant- retaining pocket has a bottom wall that is substantially flat and a sidewall substantially completely bounding the bottom wall, wherein each lubricant-retaining recess has a sidewall and a bottom wall that is substantially flat (paragraph [0007] precise embossing depths, flat surfaces with precise angular orientation; see also claim 48 each recess having a flat bottom surface with a major dimension of about 0.04 inches (1000 microns) or less, an upwardly tapered wall at an angle of between 10°-90° normal to the bottom).
Regarding Claim 24, Starkey and Thielman disclose all the limitations of Claim 23 and Thielman further discloses, wherein each debris-shedding lubricant- retaining pocket is laser etched or laser cut (paragraph [0121] one form of laser machined replication tooling is disclosed in Morris (US 5,792,411) – incorporated by reference (Figs. 1, 4 5:33-35;  6:45-47 laser light may be used to machine cavities – 48 in substrate – 34, or may machine all the way through substrate – 34;…the geometric structures recessed into substrate – 34, and those which protrude from each replicated article – 52, may include a wide variety of shapes, designs and patterns).
Regarding Claim 27, Starkey discloses all the limitations of Claim 1 and Starkey further discloses wherein each one of the engagement surfaces of the male and female lock halves is comprised of a three-dimensionally contoured lubricant film retaining region (Figs. 1-5 paragraph [0040]  Alternatively, a film or material may be adhered to the surfaces of the alignment interlock, such as the engagement surface – 80, following the desired lubrication) formed of at least a plurality of pairs of spaced apart (Figs. 1-4 paragraph [0030] a grease retention detail, such as a particle well – 90, is preferably provided for lubrication retention and for capturing wear particulate as the subsequent straight surfaces slide further together as the mold closes), however, Starkey does not disclose that each lubricant-retaining recess has a depth no greater than 25 microns.
 In an analogous art, Thielman teaches a process and apparatus for embossing precise microstructures whereby microfluidic recesses are formed that have a depth in the range of 5-100 microns (Fig. 9 paragraph [0124]), which overlaps the recited range of no greater than 25 microns. Moreover, overlapping ranges are prima facie evidence of obviousness In re Malagari, 184 USPQ 549 (CCPA 1974).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742